DETAILED ACTION

Response to Amendment
Applicant's amendment filed 11/1/2021 has been entered.  Currently, claims 1, 2, 4, 7-14, and 18-23 are pending, claims 11-14 and 18-20 are withdrawn, claims 3, 5, 6 and 15-17 are cancelled, and claim 23 is new.

Claim Rejections - 35 USC § 112
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4, the limitations that the matrix “is a wax”; however, none of the materials of the matrix of claim 1 is a wax, and therefore it is unclear what claim 4 is requiring.  For purposes of examination, the list of materials in claim 1 will also be treated as including wax as a possibility.


Claim Rejections - 35 USC § 103
Claims 1, 2, 7-9 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Tiru et al. (4,149,852).
With regard to claims 1, 2, and 7-9, Tiru et al. disclose a thermochromic composition that may comprise a pH indicator, such as cresol red or thymol blue, which 
It would have been obvious to one having ordinary skill in the art to have made a thermochromic composition comprising cresol red, triethanolamine, glycerol and dodecanol or to have made a composition comprising cresol red, glycine, glycerol and dodecanol as both are options presented by Tiru et al. and there would have been a reasonable expectation of success of the compositions disclosed.  
The composition of cresol red, triethanolamine and dodecanol reads on claims 1, 2, 7 and 8, and the composition of cresol red, glycine and dodecanol reads on claims 1, 2 and 9.
Given the fact that the materials are identical to that claimed, it will intrinsically be capable of performing the color change at different temperatures and the multiple color transitions at multiple temperatures as in claims 21-23.


Claims 1, 2, 4, 7, 10 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kwan (US 2013/0172181).
With regard to claims 1, 2, 4 and 7, Kwan teaches a thermochromic ink composition comprising a carrier, a color changing dye, a color activator, and a color destroying agent in a wax that is dispersed in the carrier [0019].  The color changing dye may be a pH sensitive dye, such as cresolphthalein, phenolphthalein or a that will affect the pH of the composition [0044], [0048] and [0078]; however, there is no specific example with each of the materials stated.
It would have been obvious to one having ordinary skill in the art to have made a thermochromic composition comprising cresolphthalein, n-decyl alcohol, glycerol and trimethylpenol as these are options presented by Kwan for the composition and there would have been a reasonable expectation of success of the compositions disclosed. 
Given the fact that the materials are identical to that claimed, it will intrinsically be capable of performing the color change at different temperatures and the multiple color transitions at multiple temperatures as in claims 21-23.
With regard to claim 10, Kwan teaches an alternative embodiment of a thermochromic capsule comprising an inner core 12 comprising the color changing dye and a color activator mixed with/distributed in a wax, which reads on applicants’ matrix [0012].  This core is encapsulated within a shell 16 [0012].


Response to Arguments
Applicant’s arguments, see Remarks, filed 11/01/2021, with respect to the objection to claim 9, the prior 112(b) rejection and the previous prior art rejections have been fully considered and are persuasive.  The relevant objection/rejections have been withdrawn. 


Applicant's arguments filed 11/01/2021 have been fully considered but they are not persuasive.
Applicants argue that since their amendments have overcome all of the previous prior art rejections, the case is in condition for allowance.
While the Examiner agrees that the amendments have overcome the prior art rejections based upon De Blauwe, Fujita et al., Brachman et al. and Kim, these amendment have necessitated that the Examiner perform further search and consideration of the new combination of limitations currently claimed.  Due to this combination of limitation, this has necessitate the rejections set forth above, and therefore the Examiner does not agree that the claims are in condition for allowance.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARD T HIGGINS whose telephone number is (571)270-3467. The examiner can normally be reached M-F 9:30-6pm (variable one work-at-home day).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerard Higgins/Primary Examiner, Art Unit 1759